12‐3355‐cv
    Muhammad v. Walmart Stores East, L.P.

                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 


           At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
    City of New York, on the 9th day of October, two thousand thirteen.

    PRESENT:
                PIERRE N. LEVAL,
                RICHARD C. WESLEY,
                PETER W. HALL,
                      Circuit Judges. 
    _____________________________________

    Abidan Muhammad,

                        Plaintiff‐Appellant,

                 v.                                             12‐3355

    Walmart Stores East, L.P.* 

                      Defendant‐Appellee,
    _____________________________________


           *
              The Clerk of the Court is directed to amend the caption to conform with
    the listing of the parties above.
FOR PLAINTIFF ‐APPELLANT:                       Christina S. Agola, Christina A.
                                                Agola, PLLC, Rochester, NY. 

FOR DEFENDANT ‐APPELLEE                         Michael S. Hanan, Gordon & Rees
                                                LLP, Florham Park, NJ.


       Appeal from a judgment of the United States District Court for the Western

District of New York (Siragusa, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED. 

       Plaintiff‐Appellant Abidan Muhammad filed this employment discrimination

action in the United States District Court for the Western District of New York following

his termination from Defendant‐Appellee Walmart’s employ.  He now appeals the

district court’s grant of summary judgment.  We assume the parties’ familiarity with the

facts and history of the case.

       In his opposition to summary judgment, Muhammad asserted claims under Title

VII and the Americans with Disabilities Act (ADA).  However, he advanced no facts

that could support his claim of discrimination on account of disability, race, or gender.

Walmartʹs different treatment of a female employee failed to support gender

discrimination, in part, because they were not similarly situated. Unlike Muhammad,

the female employee had not acted abusively to a manager or to any other Walmart

employee.  His abusive outburst at his supervisor gave Walmart a legitimate reason to

                                            2
fire him and Muhammad failed to produce any evidence that his termination was

carried out for improper motives.  Muhammad’s ADA claims also fail.  Walmart’s

accommodations were “plainly reasonable,” and Muhammad did not engage in any

protected activity to trigger a retaliation claim. Wernick v. Fed. Reserve Bank of N.Y., 91

F.3d 379, 385 (2d Cir. 1996).

        Accordingly, we AFFIRM the judgment of the district court. Walmart’s motion

for attorney’s fees and costs is DENIED. 



                                           FOR THE COURT: 
                                           Catherine O’Hagan Wolfe, Clerk




                                              3